Citation Nr: 1118858	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of a broken left foot; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a sleep disorder; and if so, whether service connection is warranted.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for skin rashes, to include as secondary to exposure to ionizing radiation.  

8.  Entitlement to service connection for night sweats, to include as secondary to exposure to ionizing radiation.  

9.  Entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation.  

10.  Entitlement to service connection for nose bleeds, to include as secondary to exposure to ionizing radiation.  

11.  Entitlement to service connection for hair loss, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1977 to May 1985 and from August 1991 to February 1992, with National Guard service from September 1990 to June 1991.  The Veteran had additional National Guard service following his separation from active duty in February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Montgomery, Alabama in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a respiratory disorder, arthritis, hepatitis C, a sleep disorder, night sweats, and the residuals of a broken left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The August 1992 rating decision denying entitlement to service connection for the residuals of a broken left foot was not appealed and is, therefore, final.  

2.  Relevant service department records have been incorporated into the claims file since the August 1992 rating decision.  

3.  The April 1999 rating decision denying entitlement to service connection for a sleep disorder was not appealed and is, therefore, final.  

4.  Relevant service department records have been incorporated into the claims file since the August 1992 rating decision.  

5.  The Veteran's PTSD manifested as a result of his military service in Southwest Asia.  

6.  The Veteran does not suffer from a chronic skin rash that manifested during, or as a result of, active military service, to include as secondary to exposure to ionizing radiation.  

7.  The Veteran's hypertension did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  

8.  The Veteran does not suffer from a chronic disability associated with nosebleeds that manifested during, or as a result of, active military service, to include as secondary to exposure to ionizing radiation.  

9.  The Veteran does not suffer from a chronic disability associated with hair loss that manifested during, or as a result of, active military service, to include as secondary to exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying entitlement to service connection for the residuals of a left foot injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  Relevant service department records have been received and the Veteran's claim of entitlement to service connection for the residuals of a left foot injury is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The April 1999 rating decision denying entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

4.  Relevant service department records have been received and the Veteran's claim of entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2010).  

6.  The criteria for establishing entitlement to service connection for a skin rash, to include as secondary to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2010).  

7.  The criteria for establishing entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2010).  

8.  The criteria for establishing entitlement to service connection for nosebleeds, to include as secondary to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2010).  

9.  The criteria for establishing entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in January 2004 and March 2010 addressed all notice elements listed under 3.159(b)(1) and the January 2004 letter was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Regarding the Veteran's petition to reopen his previously denied claims, as will be further discussed below, the Board is reopening these claims.  Therefore, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed for these issues.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received VA medical examinations in February 2004 and March 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

Relevant Laws and Regulations

In January 2005, the RO declined the Veteran's request to reopen his claims of entitlement to service connection for a sleeping disorder and the residuals of a broken left heel.  Regardless of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions, which are unappealed, become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Residuals of a Broken Left Foot and a Sleep Disorder

The Veteran was previously denied entitlement to service connection for the residuals of a broken left heel in an August 1992 rating decision.  The Veteran did not appeal this decision and it is now final.  The Veteran was also denied entitlement to service connection for a sleep disorder in an April 1999 rating decision.  Again, the Veteran did not appeal this decision in a timely fashion and it is also final.  

Numerous service department records that existed at the time of the previous denials of the Veteran's claims have been incorporated into his claims file since the previous final denials.  According to 38 C.F.R. § 3.156(c), notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Therefore, these claims are reopened.  

III.  The Merits of the Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

A.  Posttraumatic Stress Disorder

The Veteran contends that he is entitled to service connection for PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise regarding this matter.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for PTSD.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The fact that a Veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran filed his claim of entitlement to service connection for PTSD in November 2003.  According to an October 2003 social work record, the Veteran was having problems sleeping.  It was noted that he could not fall asleep, and when he did, he was easily awoken.  The Veteran also reported a recent incident in which he assaulted a neighbor who made statements about troops in Iraq.  He indicated that this was out of character for him.  Another treatment record from October 2003, indicates that the Veteran thought about his military service all of the time, and according to the Veteran's wife, he could not stop reliving the war.  The examining social worker assigned a diagnosis of anxiety.  

The Veteran was then afforded a VA psychiatric examination in February 2004.  The Veteran was diagnosed with PTSD and depression.  The Veteran reported that he suffered from impaired sleep due to nightmares and that he was seeing images of dead bodies in Iraq.  The examiner felt that the Veteran's main psychosocial stressors were combat-related experiences in the Gulf War.  

Subsequent treatment records confirm a diagnosis of PTSD.  A September 2009 VA outpatient treatment record notes a history of PTSD.  A January 2010 VA outpatient treatment record also notes that the Veteran was suffering from PTSD and that he was being followed by mental health.  Finally, during his November 2010 hearing, the Veteran testified to witnessing dead or injured soldiers and civilians while serving in Iraq.  The Veteran's DD-214 confirms that he served in Southwest Asia and that he was the recipient of two bronze stars.  

Having considered the evidence for and against the Veteran's claim, the Board finds that the evidence is at least in equipoise.  The record reflects that the Veteran has sought psychiatric treatment throughout the pendency of his claim and that he has been diagnosed with PTSD.  The February 2004 VA examiner also concluded that the Veteran suffered from PTSD with depression.  As such, the record demonstrates that the Veteran has been diagnosed with PTSD.  

The evidence of record also relates the Veteran's PTSD to his military service.  According to the February 2004 VA examiner, the Veteran's PTSD was related to his experiences while serving in the military.  Also, the evidence of record confirms that the Veteran served in Southwest Asia during the Gulf War.  Under the recent amendments to the regulations involving PTSD, 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  As such, the evidence demonstrates that the Veteran is entitled to service connection for PTSD.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to service connection for PTSD.  See 38 U.S.C. § 5107(b).  The claim is, therefore, granted.  

B.  Skin Rash

The Veteran contends that he is entitled to service connection for a recurrent skin rash.  Specifically, the Veteran has asserted that this condition is secondary to exposure to ionizing radiation.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin rash that manifested during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  As such, service connection is not warranted.  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2009), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

In the present case, the Veteran would not qualify as a "radiation-exposed Veteran."  The record does not demonstrate that the Veteran was exposed to ionizing radiation during his military service.  During his November 2010 hearing, the Veteran testified that as a Navy diver, he would perform hull surveys.  He contended that when this was done, he was exposed to radiation from underneath the hull of the ship and that he wore a dosimeter when performing this task.  However, the Veteran's personnel records do not suggest that he performed any tasks that would have exposed him to ionizing radiation.  A Report of Separation and Record of Service confirms that the Veteran worked as a diver during military service.  However, this fact alone does not demonstrate exposure to ionizing radiation.  Nonetheless, a skin rash is not one of the diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  

The second method involves claims based on "radiogenic diseases."  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  However, cancer of the larynx is not listed as a radiogenic disease under 38 C.F.R. § 3.311.  A skin rash is not one of the radiogenic diseases listed at 38 C.F.R. § 3.311.  

Under the third method, service connection may be established when the evidence supports a medical nexus between in-service exposure to radiation and the disease.  However, no such nexus is demonstrated by the evidence of record in this case.  There is no evidence of treatment for a skin rash or any associated symptomatology during active military service.  The Veteran's service treatment records are entirely silent as to a skin condition, other than to note that a mole was excised from the left side of the Veteran's chin in October 1977.  The medical evidence of record also does not demonstrate that the Veteran has been diagnosed with a chronic skin condition at any time since his separation from active duty.  According to a VA outpatient treatment record from December 2008, the Veteran had dry skin with no rash.  He was again noted to have dry skin with no rash upon treatment in May 2009.  A February 2010 VA outpatient treatment record also notes that the Veteran had no skin rash, and upon treatment in April 2010, it was noted that the Veteran had no skin rash.  Finally, a June 2010 outpatient treatment record notes that aside from calluses of the heels bilaterally, the Veteran had no skin abnormality.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a chronic skin rash, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  


The Board recognizes that the Veteran believes he is entitled to service connection for a skin condition.  During his November 2010 hearing, he testified to intermittent rashes that would come and go.  The Veteran indicated that he was rash free at the time of examination.  The Veteran argued that his rashes first developed during military service and that they appeared sporadically since that time.  

As a layperson, the Veteran is certainly competent to testify to symptomatology such as a skin rash.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran's testimony is competent, it fails to demonstrate entitlement to service connection.  The appearance of intermittent rashes does not demonstrate that the Veteran suffers from a chronic skin disability that has existed since military service.  There is no medical evidence regarding this condition, and the Veteran's skin has routinely been found to be normal.  Therefore, despite the reported occasional appearance of rashes on the Veteran's body, the evidence fails to suggest that this is related to a chronic skin condition that manifested during, or as a result of, military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a chronic skin rash must be denied.

C.  Hypertension

The Veteran also contends that he is entitled to service connection for hypertension, to include as secondary to exposure to ionizing radiation.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  As such, service connection is not warranted.  

Initially, the Board again notes that the Veteran does qualify as a "radiation-exposed veteran."  Furthermore, hypertension is not one of the diseases that have been linked to radiation-exposed veterans, nor is it considered a radiogenic disease.  38 C.F.R. §§ 3.309(d)(2), 3.311.  As such, hypertension has not been related to ionizing radiation exposure.  

Likewise, the preponderance of the evidence demonstrates that the Veteran's hypertension is not otherwise related to military service.  The Veteran's service treatment records do not reflect treatment for, or symptomatology of, hypertension.  According to a March 1985 separation examination, the Veteran's systolic blood pressure was 118 millimeters (mm) and his diastolic blood pressure was 68 mm.  

Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).  The Veteran also denied having, or ever having had, high blood pressure in a report of medical history associated with this examination.  

The Veteran was afforded a VA examination in June 1992 following his separation from active duty.  The Veteran's systolic blood pressure was found to be 140 mm and his diastolic blood pressure was 88 mm.  This is not indicative of hypertension.  Id.  The examiner also did not suggest that the Veteran was hypertensive.  

A post-service National Guard examination from September 1997 also demonstrates that the Veteran was not suffering from hypertension within one year of his separation from active duty.  The Veteran's systolic blood pressure was noted to be 140 mm and his diastolic blood pressure was 88 mm.  Therefore, the Veteran was not suffering from hypertension at this time.  See id.  The Veteran again denied having, or ever having had, high blood pressure in his report of medical history associated with this examination.   

The Veteran was afforded a VA examination in February 2004.  The Veteran reported having high blood pressure for the past three to four years.  It was also noted that the Veteran stopped smoking cigarettes in December 2003.  Examination revealed a systolic blood pressure of 117 mm and a diastolic blood pressure of 76 mm.  The examiner diagnosed the Veteran with high blood pressure that was well-controlled by medication.  The examiner did not suggest that this was somehow related to military service or radiation exposure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as due to exposure to ionizing radiation.  As already noted, there is no evidence of record to indicate that the Veteran was exposed to ionizing radiation during military service.  Also, the evidence demonstrates that the Veteran was not suffering from hypertension during active military service, or, within one year of his separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, the record contains no competent evidence relating the Veteran's hypertension to active military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for hypertension.  

The Board is cognizant of the fact that the Veteran believes his hypertension is related to military service.  However, the record contains no evidence to suggest that the Veteran is competent to offer such a medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the Veteran indicated during his February 2004 VA examination that his hypertension had only existed for the last three to four years.  This evidence is unfavorable to the Veteran's claim in that it suggests that his symptoms were not chronic since his separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation, must be denied.

D.  Nose Bleeds

The Veteran contends that he is entitled to service connection for nosebleeds.  Specifically, the Veteran has asserted that he suffers from nosebleeds as a result of diving and exposure to ionizing radiation.  However, as outlined below, the preponderance of the evidence of record does not demonstrate that the Veteran has been diagnosed with any chronic disability associated with his report of infrequent nosebleeds.  As such, service connection is not warranted.  

Initially, the Board again notes that the Veteran would not qualify as a "radiation-exposed veteran."  Furthermore, nosebleeds are not one of the diseases that have been linked to radiation-exposed veterans, nor are they considered to be a radiogenic disease.  38 C.F.R. §§ 3.309(d)(2), 3.311.  As such, nosebleeds without an underlying disability have not been related to ionizing radiation exposure.  

Likewise, the preponderance of the evidence demonstrates that the Veteran's nosebleeds are not otherwise related to military service.  The Veteran's service treatment records do not reflect that the Veteran was treated for a chronic disability manifested by nosebleeds.  As such, there is no evidence of this condition manifesting during military service.  

The record also contains no post-service medical treatment for nosebleeds or any diagnosed medical condition associated with these reported nose bleeds.  While the Veteran is certainly competent to testify to experiencing infrequent nosebleeds, the record does not demonstrate that he has the necessary expertise to link infrequent nosebleeds with any actual underlying medical condition.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, as already noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a diagnosis of any underlying medical condition associated with infrequent nosebleeds, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a medical condition associated with nosebleeds, to include as due to ionizing radiation, must be denied.

E.  Hair Loss

The Veteran contends that he is entitled to service connection for hair loss.  Specifically, the Veteran contends that he suffers from hair loss as a result of exposure to ionizing radiation.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service, to include as secondary to exposure to ionizing radiation.  As such, service connection for hair loss is not warranted. 

Initially, the Board again notes that the Veteran would not qualify as a "radiation-exposed veteran."  Furthermore, hair loss is not one of the conditions that have been linked to radiation-exposed veterans, nor is it considered a radiogenic disease.  38 C.F.R. §§ 3.309(d)(2), 3.311.  As such, hair loss has not been related to ionizing radiation exposure.  

Likewise, the preponderance of the evidence demonstrates that the Veteran's hair loss is not otherwise related to military service.  The Veteran's service treatment records do not reflect that he suffered from a disease or injury during active military service that resulted in hair loss.  As such, the preponderance of the evidence of record demonstrates that this disability did not manifest during active military service.  
Likewise, the post-service treatment records fail to demonstrate that the Veteran suffers from hair loss as a result of his active military service.  According to an August 2008 VA outpatient treatment record, the Veteran reported hair loss some or little of the time.  There was no indication that this was somehow due to military service or that it was in any way secondary to a service-connected disability.  Finally, there is no evidence of record suggesting that the Veteran suffers from hair loss as a result of any actual underlying disability.  While the Veteran is certainly competent to testify to losing hair, he is not competent to link this fact to any specific underlying medical condition.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Also, as already noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a diagnosis of any underlying medical condition associated with reported hair loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hair loss, to include as secondary to ionizing radiation, must be denied.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for the residuals of a left foot injury is reopened.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a sleep disorder is reopened.  

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for skin rashes, to include as secondary to exposure to ionizing radiation, is denied.  

Entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation, is denied.  

Entitlement to service connection for nosebleeds, to include as secondary to exposure to ionizing radiation, is denied.  

Entitlement to service connection for hair loss, to include as secondary to exposure to ionizing radiation, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's remaining claims.

Respiratory Disorder

The Veteran contends that he is entitled to service connection for a respiratory disorder.  Specifically, the Veteran contends that he suffers from breathing problems as a result of exposure to asbestos.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter. 

The evidence of record does not confirm that the Veteran was exposed to asbestos during military service.  According to a March 1980 Medical Surveillance Questionnaire, the Veteran reported a history of exposure to asbestos and cotton dust.  An X-ray was performed of the chest, which revealed no significant acute changes.  As such, it is not clear whether the Veteran actually was exposed to any asbestos.  Also, a subsequent chest X-ray from February 2004 revealed his chest to be normal.  

However, a January 2010 VA outpatient treatment record does note that the Veteran was exposed to asbestos during military service and a history of asbestosis was noted.  It is not clear what evidence was relied on in making this decision.  Nonetheless, X-rays taken at this time revealed both lower lung zones to have mild chronic bronchitis with a focal pleural thickening involving the anterior right lobe.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.   

In the present case, there is evidence suggesting a possible history of asbestos exposure during military service, as well as a current respiratory disorder.  As such, the above criteria have been met, and the Board finds that a VA examination should be provided to determine the etiology of the Veteran's current respiratory disorder.  



In the alternative, the February 2004 VA examiner indicated that the Veteran's breathing problems may be secondary to anxiety.  Therefore, the VA examiner should also opine as to whether this is a symptom of the Veteran's PTSD, or, if it is a separate medical condition that is at least as likely as not a result of his PTSD.  

Arthritis

The Veteran also contends that he is entitled to service connection for arthritis.  

The Veteran's service treatment records do not reflect that he was diagnosed with arthritis during active military service.  However, the record does demonstrate that the Veteran suffered trauma to the right thumb in November 1978 that resulted in minimal spurring of the distal aspect of the first metacarpal.  The evidence also demonstrates that the Veteran fractured his left elbow and right wrist in August 1983.  Therefore, there is certainly evidence of in-service injury.  

Following service, the Veteran was seen for a social work consultation in October 2003.  The Veteran was noted to have a diagnosis of traumatic arthritis, among other disabilities.  The Veteran was subsequently afforded a VA joint examination in February 2004.  The Veteran indicated that he was only seeking service connection for arthritis of the right elbow and the left heel.  X-rays of the right elbow revealed an olecranon spur with mild olecranon tendinitis and X-rays of the left heel were interpreted to be normal.  

The Veteran also underwent an orthopedic consultation in December 2009.  The Veteran reported right knee pain on and off for two years with no current pain.  The examiner concluded that the Veteran most likely suffered from early osteoarthritis but that the present examination was normal.  

The Veteran was afforded a VA examination of the right elbow in March 2010.  The examiner diagnosed the Veteran with moderate olecranon spurring and marginal osteophytes at the medial and lateral epicondyle of the humerus.  No diagnosis of arthritis was assigned, but it was noted that the Veteran reported a history of arthritis of the knees and hips.  However, this examination focused solely on the right elbow, failing to consider the Veteran's remaining joints.  

A magnetic resonance image (MRI) of the left knee was performed in April 2010, which was interpreted to reveal findings suspicious for a torn posterior horn medial meniscus.  However, the examiner opined that it was not clear that the Veteran had meniscus tears, but rather, that his pain was most likely due to osteoarthritis.  The Veteran was again treated in June 2010 with complaints of joint pain.  The Veteran was noted to be suffering from the residuals of fatigue joint pain of the shoulder and knee.  Etiological opinions were not provided.  

In light of the above evidence, the Board finds that the Veteran should be afforded a VA examination for this condition in which an opinion regarding etiology is provided.  The evidence demonstrates that the Veteran suffered some joint injuries during military service and that he now suffers from arthritis.  In addition, the Veteran testified during his November 2010 hearing that he had been told by multiple doctors that he likely suffered from a condition called osteobaric necrosis, which was common in people who performed high pressure activities such as deep sea diving.  Therefore, a VA examination should be performed to clarify the Veteran's proper diagnosis.  

Hepatitis C

The Veteran also contends that he is entitled to service connection for hepatitis C.  

According to a November 2003 VA outpatient treatment record, the Veteran described a period of service in which he worked extensively with a mobile Army surgical hospital unit bringing in the wounded and then cleaning the blood out of helicopters.  The Veteran again testified to this fact during his November 2010 hearing.  The Veteran contends that this exposure likely resulted in his current diagnosis of hepatitis C.  However, the Veteran also testified that he did nasally inhale cocaine during his military service.  Therefore, since there are multiple potential causes of the Veteran's hepatitis C, a VA examination should be performed so that a medical opinion as to etiology may be provided.  
Night Sweats 

The Veteran also contends that he is entitled to service connection for a disability manifested by night sweats.  Specifically, the Veteran has alleged that he suffers from this condition as a result of exposure to ionizing radiation.  As previously discussed, the evidence of record fails to demonstrate that the Veteran was exposed to ionizing radiation during his active military service.  Furthermore, the record fails to demonstrate that the Veteran has been diagnosed with a chronic disability manifested by night sweats.  Nonetheless, during his February 2004 VA examination, the Veteran was noted to be suffering from psychiatric symptomatology that included anxiety, nightmares and poor sleep.  Therefore, the evidence suggests that this condition may in fact be a symptom of the Veteran's psychiatric disorder.  As such, a VA examination is necessary to determine whether the Veteran in fact suffers from a separate medical condition manifested by night sweats.  

Sleep Impairment

The Veteran also contends that he is entitled to service connection for a sleep disorder.  

The Veteran's service treatment records do not demonstrate that he suffered from impaired sleep during active military service.  Also, post-service treatment records fail to establish that the Veteran suffers from a chronic sleep disorder that manifested as a result of active military service.  Records do note a history of insomnia with sleep apnea.  However, there is no etiological opinion of record regarding this diagnosis.  The evidence also suggests that the Veteran's insomnia may be a symptom of his service-connected PTSD.  As such, a VA examination is necessary in this case.  





Residuals of a Broken Left Heel

The Veteran contends that he is entitled to service connection for the residuals of a broken left heel.  

The Veteran's service treatment records for his period of active duty from February 1977 to May 1985 do not reflect that he suffered an injury to the left heel during this time.  According to the Veteran's March 1985 separation examination, evaluation of his feet and lower extremities were normal at this time, and the Veteran indicated in his report of medical history associated with this examination that he did not then, nor had he ever, suffered from foot trouble.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran did not suffer a left heel injury during this period of active military service.  

However, during a September 1997 service examination, the Veteran indicated that he broke his heel in 1989.  He also indicated during a February 2004 VA examination that he fractured his heel as an airborne in 1990.  The June 1992 VA examination of record confirmed by X-ray that the Veteran had a deformity in the posterior margin of the left calcaneus consistent with an old injury.  The record demonstrates additional active military service from August 1991 to February 1992.  

In light of the above facts, the RO should attempt to obtain the Veteran's National Guard records from 1990 to the present.  Once these records are obtained, the Veteran should be scheduled for a VA examination of the left heel.  The examiner should indicate whether the Veteran suffers from a current left heel disability, and if so, whether it is at least as likely as not that this injury was incurred during military or Reserve service, or, whether it is at least as likely as not that this condition was permanently aggravated as a result of a subsequent period of active military service.  





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine whether he suffers from a chronic respiratory or breathing disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to address the following:

(a) If the Veteran is found to be suffering from a chronic respiratory disorder, opine as to whether it is at least as likely as not that this disorder manifested during, or as a result of, his active military service, to include as due to exposure to asbestos.  

(b) In the alternative, if the Veteran's breathing condition is deemed to be psychiatric in nature, the examiner should opine as to whether this is merely a symptom of the Veteran's PTSD, or, whether it is a separate medical condition that is at least as likely as not secondary to the Veteran's service-connected PTSD.  A separate psychiatric evaluation may be necessary if deemed so by the VA examiner.  

A complete rationale must be provided for all opinions offered, and the lay testimony provided by the Veteran in support of his claim during the examination should also be discussed.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his claimed arthritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to address the following:

(a) Indicate whether the Veteran currently suffers from arthritis of any joint.  If so, the examiner should opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

(b) In the alternative, the examiner should indicate whether the Veteran suffers from the claimed condition of osteobaric necrosis or a similar disorder.  If so, the examiner should opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the lay testimony provided by the Veteran in support of his claim during the examination should also be discussed.  

3.  The Veteran should also be afforded a VA examination before an appropriate specialist so that an opinion regarding the etiology of his hepatitis C may be provided.  The Veteran's claims file and a copy of this remand must be provided to the VA examiner at the time of examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hepatitis C manifested during, or as a result of, active military service.  



A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to speculation, the examiner should state this fact and explain why.  

4.  The Veteran should also be afforded a VA examination before an appropriate specialist(s) regarding his claimed night sweats.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to address the following:

(a) If the Veteran is found to be suffering from an independent disorder manifested by night sweats, opine as to whether it is at least as likely as not that this disorder manifested during, or as a result of, his active military service.  

(b) In the alternative, if the Veteran's night sweats are deemed to be psychiatric in nature, the examiner should opine as to whether this is merely a symptom of the Veteran's PTSD, or, whether it is a separate medical condition that is at least as likely as not secondary to his service-connected PTSD.  A separate psychiatric evaluation may be necessary if deemed so by the VA examiner.  

A complete rationale must be provided for all opinions offered, and the lay testimony provided by the Veteran in support of his claim during the examination should also be discussed.  


5.  The Veteran should also be afforded a VA examination before an appropriate specialist(s) regarding his claimed sleep disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to indicate whether the Veteran suffers from any chronic sleep disorders, and then address the following:

(a) Is it at least as likely as not that the Veteran suffers from a sleep disorder that manifested during, or as a result of, active military service.  

(b) In the alternative, if the Veteran's sleep impairment is deemed to be psychiatric in nature, the examiner should opine as to whether this is merely a symptom of the Veteran's PTSD, or, whether it is a separate medical condition that is at least as likely as not secondary to his service-connected PTSD.  A separate psychiatric evaluation may be necessary if deemed so by the VA examiner.  

A complete rationale must be provided for all opinions offered, and the lay testimony provided by the Veteran in support of his claim during the examination should also be discussed.  

6.  Finally, the Veteran should be scheduled for a VA examination before an appropriate specialist(s) regarding his claimed residuals of a left foot injury.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to indicate whether the Veteran currently suffers from any residuals of a prior left foot injury, and if so, whether it is at least as likely as not that this condition manifested during, or as a result of, active military service, or, that it was permanently aggravated by a period of active military service.  

A complete rationale must be provided for all opinions offered, and the lay testimony provided by the Veteran in support of his claim during the examination should also be discussed.  

7.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


